475 So. 2d 299 (1985)
Mary G. LATTIN and the Estate of William C. Lattin, Deceased, Appellants,
v.
Maurice A. La FRANCE and Lillian La France, Appellees.
No. 84-2322.
District Court of Appeal of Florida, Fourth District.
September 18, 1985.
William F. Sullivan of Portley and Sullivan, Pompano Beach, for appellants.
Norman D. Zimmerman of Zimmerman & Zimmerman, P.A., Pompano Beach, for appellees.
LETTS, Judge.
The holders of a promissory note successfully sued for payment. As an integral part of the final judgment, the trial judge awarded prejudgment interest, though none was asked for at trial or included in the jury verdict. We reverse.
A very recent holding by our Supreme Court has concluded that the awarding of prejudgment interest, in a case such as this, is a purely ministerial act which would normally permit the trial judge to do what he did here. Argonaut Insurance Co. v. May Plumbing Co., 474 So. 2d 212 (Fla. 1985). However, we are of the opinion that this particular case poses an exception.
The promissory note before us now was not an interest-bearing document. On the contrary, all references to interest printed on this standard form note were specifically lined out and removed, including the reference to deferred interest. Due to this circumstance, we hold that the note will not support the award of prejudgment interest.
Reversed and remanded for entry of a judgment in accordance herewith.
REVERSED AND REMANDED.
HERSEY, C.J., and BARKETT, J., concur.